Title: To George Washington from William Livingston, 18 April 1783
From: Livingston, William
To: Washington, George


                        
                            Sir
                            Trenton 18th April 1783
                        
                        I have received your Excellencys letter inclosing the Queries. I doubt not a matter of so great importance
                            will attract the first attention of the Legislature—After closing the war so gloriously, I hope we shall not be deficient
                            either in Justice or Gratitude to those who have been so particularly instrumental in obtaining an honorable peace, as the
                            American Army—with the greatest esteem I have the honour to be your Excellency’s most obedient & very humble
                            servant
                        
                            Wil: Livingston
                        
                    